—In a mortgage foreclosure action, the defendant Churchill Mortgage Investment Corporation appeals from an order of the Supreme Court, Westchester County (Rosato, J.), dated March 6, 1995, which denied its motion to vacate the foreclosure sale.
Ordered that the order is affirmed, with costs.
The court properly denied the appellant’s motion to vacate the foreclosure sale (see, Bankers Fed. Sav. & Loan Assn. v House, 182 AD2d 602, 603; see also, Guardian Loan Co. v Early, 47 NY2d 515; Empire of Am. Credit Corp. v Johnson, 206 AD2d 502). Balletta, J. P., O’Brien, Ritter, Pizzuto and Altman, JJ., concur.